 

EXHIBIT 10.17

 

Forms of Nonqualified Stock Option, Incentive Stock Option and Restricted Unit
Award Statements under 2011 Equity Incentive Plan

 

PACIFIC FINANCIAL CORPORATION
2011 EQUITY INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD STATEMENT



 

(A) Name of Holder:

 

(B) Grant Date:

 

(C) Number of Shares:

 

(D) Exercise Price:

 

(E) Expiration Date:

 

THIS NONQUALIFIED STOCK OPTION AWARD STATEMENT (this "Statement") is made and
entered into as of the date set forth in Item (B) above (the "Grant Date")
between Pacific Financial Corporation, a Washington corporation (the "Company"),
and the person named in Item (A) above ("Holder").

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                  Grant of Option; Grant Date. The Company hereby grants to
Holder pursuant to the Company's 2011 Equity Incentive Plan, as amended from
time to time (the "Plan"), a copy of which is available from the Company on
request, the right (the "Option") to purchase up to the number of shares of the
Company Stock listed in Item (C) above (the "Option Shares") at the price per
share set forth in Item (D) above (the "Exercise Price"), on the terms and
conditions set forth in this Statement and in the Plan, the terms and conditions
of the Plan being incorporated into this Statement by reference. This Option is
not intended to qualify as an incentive stock option for purposes of Section 422
of the Internal Revenue Code of 1986, as amended. The number and kind of Option
Shares and the Exercise Price may be adjusted in certain circumstances in
accordance with the provisions of Section 10.2 of the Plan.

 

2.                  Definitions. The following terms, as used in this Statement,
shall have these meanings:

 

"Cause" has the meaning set forth in Holder's employment agreement with the
Company, and if not so defined means dishonesty, fraud, misconduct, disclosure
of confidential information, conviction of, or a plea of guilty or no contest
to, a felony under the laws of the United States or any state thereof, habitual
absence from work for reasons other than illness, intentional conduct which
causes significant injury to the Company, habitual abuse of alcohol or a
controlled substance, in each case as determined by the Committee, and its
determination shall be conclusive and binding.

 



-1-

 

 

 

"Disability" means a medically determinable mental or physical impairment or
condition of the Holder that is expected to result in death or which has lasted
or is expected to last for a continuous period of 12 months or more and which
causes the Holder to be unable, in the opinion of the Committee on the basis of
evidence acceptable to it, to perform his or her duties to the Company. Upon
making a determination of Disability, the Committee shall, for purposes of this
Statement, determine the date of the Holder's termination of employment or
service.

 

Terms used but not otherwise defined in this Statement have the meanings set
forth in the Plan.

 

3.                  Exercise of Options

 

3.1              Exercise Schedule. The Option shall vest and be exercisable
according to the following schedule: (a) 20% on the date one year after the
Grant Date; and (b) an additional 20% each successive year thereafter, so that
100% of the Option shall be fully vested and exercisable on and after the date
which is five years after the Grant Date. The unvested portion of the Option, if
any, shall terminate immediately upon the Holder's termination of employment by
or service to the Company for any reason whatsoever. This Agreement and the
Option shall be subject to the change in control provisions of Article IX of the
Plan.

 

[Alternative: 3.1 Exercise Schedule. The Option shall be fully vested and
exercisable on and after the date which is five (5) years after the Grant Date.
The Option shall terminate immediately upon the Holder's termination of
employment, prior to the five (5) years vesting period, or service to the
Company for any reason whatsoever. This Agreement and the Option shall be
subject to the change in control provisions of Article IX of the Plan.]

 

3.2              Manner of Exercise. Holder may exercise the Option as provided
in Section 5.4 of the Plan. The Option may only be exercised to purchase that
number of Shares having an aggregate Fair Market Value on the date of exercise
greater than or equal to $2,500 (or the lesser number of remaining shares
covered by this Statement).

 

4.                  Termination of Option. Any vested portion of the Option
shall terminate, to the extent not previously exercised, upon the first to occur
of the following events:

 

(a) ten years from the Grant Date;

 

(b) the expiration of three months from the date of Holder's termination of
employment by or services to the Company for any reason other than death or
Disability;

 

(c) the expiration of one year from (i) the date of Holder's death or
(ii) Holder's termination of employment by or service to the Company coincident
with Disability; or

 



-2-

 

 

 

(d) immediately upon Holder's termination of employment by or service to the
Company for Cause.

 

5.                  Nonassignability of Option. The Option is not assignable or
transferable by Holder except in accordance with Section 10.1 of the Plan. Any
attempt to assign, pledge, transfer, hypothecate or otherwise dispose of the
Option in a manner not herein permitted, and any levy of execution, attachment,
or similar process on the Option, shall be null and void.

 

6.                  Restriction on Issuance of Shares.

 

6.1              Legality of Issuance. The Company shall not be obligated to
issue any Option Shares pursuant to this Statement if such sale or issuance, in
the judgment of the Company and the Company's counsel, might constitute a
violation by the Company of any provision of law, including without limitation
the provisions of the Securities Act of 1933, as amended (the "Securities Act").

 

6.2              Registration or Qualification of Securities. The Company may,
but shall not be required to, register or qualify the sale of any Option Shares
under the Securities Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the grant or exercise
of this Option or the issuance or sale of any Option Shares pursuant thereto to
comply with any law.

 

7.                  Restriction on Transfer. Regardless of whether a sale of the
Option Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions upon the sale, pledge, or other transfer of Option Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and the Company's counsel, such restrictions are
necessary or desirable in order to achieve compliance with the provisions of the
Securities Act, the securities laws of any state, or any other law, or if the
Company does not desire to have a trading market develop for its securities.

 

8.                  Professional Advice. The acceptance and exercise of the
Option and the sale of Option Shares has consequences under federal and state
tax and securities laws which may vary depending upon the individual
circumstances of the Holder. Accordingly, Holder acknowledges that he or she has
been advised to consult his or her personal legal and tax advisor in connection
with this Statement and Holder's dealings with respect to the Option and the
Option Shares. Holder further acknowledges that the Company has made no
warranties or representations to Holder with respect to the income tax
consequences of the grant and exercise of this Option or the sale of the Option
Shares and Holder is in no manner relying on the Company or its representatives
for an assessment of such consequences.

 

9.                  Assignment; Binding Effect. Subject to the limitations set
forth in this Statement, this Statement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, legal representatives, and
successors of the parties hereto; provided, however, that Holder may not assign
any of Holder's rights under this Statement.

 



-3-

 

 

 

10.              Damages. Holder shall be liable to the Company for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of Option Shares, which is not in conformity with the provisions of
this Statement.

 

11.              Governing Law. This Statement shall be governed by, and
construed in accordance with, the laws of the State of Washington excluding
those laws that direct the application of the laws of another jurisdiction.

 

12.              Notices. All notices and other communications under this
Statement shall be in writing. Unless and until Holder is notified in writing to
the contrary, all notices, communications, and documents directed to the Company
and related to the Statement if not delivered by hand, shall be mailed,
addressed as follows:

 

Pacific Financial Corporation
300 East Market Street
Aberdeen, Washington 98520
c/o Corporate Secretary

 

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Holder and related to this
Statement, if not delivered by hand, shall be mailed to Holder's last known
address as shown on the Company's books. Notices and communications shall be
mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Statement shall be deemed received when actually
received, if by hand delivery, and two business days after mailing, if by mail.

 

13.              Arbitration. Any and all disputes or controversies arising out
of this Statement shall be finally settled by arbitration conducted in Seattle,
Washington, in accordance with the then existing rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof, provided that nothing
in this Section 13 shall prevent a party from applying to a court of competent
jurisdiction to obtain temporary relief pending resolution of the dispute
through arbitration. The parties hereby agree that service of any notices in the
course of such arbitration at their respective addresses as provided for in
Section 12 shall be valid and sufficient.

 

14.              Rights of Holder. Neither this Option, the execution of this
Statement nor the exercise of any portion of this Option shall confer upon
Holder any right to, or guarantee of, continued employment by, or service as a
director or consultant to, the Company, or in any way limit the right of the
Company to terminate Holder's relationship with the Company.

 

15.              Statement Subject to Plan. This Statement and the Option are
subject to the terms and conditions set forth in the Plan and in any amendments
to the Plan existing now or in the future, which terms and conditions are
incorporated herein by reference. This Statement and the Plan set forth the
entire and exclusive understanding between the Company and Holder with respect
to the Option and shall be deemed to integrate, replace and supersede all
previous communications, representations or agreements between the parties,
whether written or oral, regarding the grant of stock options or the purchase by
or issuances of shares to Holder. Neither this Statement nor any term hereof may
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Company and the Holder.

 



-4-

 

 

 

IN WITNESS WHEREOF, the parties have executed this Statement as of the Grant
Date.

 

 

PACIFIC FINANCIAL CORPORATION

 

By: _________________________________

 

Name: Dennis Long

 

Title: CEO

 

Holder hereby accepts and agrees to be bound by all of the terms and conditions
of this Statement and the Plan.

 

 

Holder: ______________________________

 

Dated Signed: _________________________

 



-5-

 

 

PACIFIC FINANCIAL CORPORATION
2011 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AWARD STATEMENT

 



(A) Name of Holder:         (B) Grant Date:         (C) Number of Shares:      
  (D) Exercise Price:  



  

THIS INCENTIVE STOCK OPTION AWARD STATEMENT (this "Statement") is made and
entered into as of the date set forth in Item (B) above (the "Grant Date")
between Pacific Financial Corporation, a Washington corporation (the "Company"),
and the person named in Item A above ("Holder").

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                  Grant of Option; Grant Date. The Company hereby grants to
Holder pursuant to the Company's 2011 Equity Incentive Plan, as amended from
time to time (the "Plan"), a copy of which is available from the Company on
request, the right (the "Option") to purchase up to the number of shares of the
Company Stock listed in Item (C) above (the "Option Shares") at the price per
share set forth in Item (D) above (the "Exercise Price"), on the terms and
conditions set forth in this Statement and in the Plan, the terms and conditions
of the Plan being incorporated into this Statement by reference. This Option is
intended to qualify as an incentive stock option for purposes of Section 422 of
the Internal Revenue Code of 1986, as amended. The number and kind of Option
Shares and the Exercise Price may be adjusted in certain circumstances in
accordance with the provisions of Section 10.2 of the Plan.

 

2.                  Definitions. The following terms, as used in this Statement,
shall have these meanings:

 

"Cause" has the meaning set forth in Holder's employment agreement with the
Company, and if not so defined means dishonesty, fraud, misconduct, disclosure
of confidential information, conviction of, or a plea of guilty or no contest
to, a felony under the laws of the United States or any state thereof, habitual
absence from work for reasons other than illness, intentional conduct which
causes significant injury to the Company, habitual abuse of alcohol or a
controlled substance, in each case as determined by the Committee, and its
determination shall be conclusive and binding.

 

"Disability" means a medically determinable mental or physical impairment or
condition of the Holder that is expected to result in death or which has lasted
or is expected to last for a continuous period of 12 months or more and which
causes the Holder to be unable, in the opinion of the Committee on the basis of
evidence acceptable to it, to be engaged in any substantial gainful activity.
Upon making a determination of Disability, the Committee shall, for purposes of
this Statement, determine the date of the Holder's termination of employment or
service.

 



-1-

 

 

 

Terms used but not otherwise defined in this Statement have the meanings set
forth in the Plan.

 

3.                  Exercise of Options

 

3.1              Exercise Schedule. The Option shall vest and be exercisable
according to the following schedule: (a) 20% on the date one year after the
Grant Date; and (b) an additional 20% each successive year thereafter, so that
100% of the Option shall be fully vested and exercisable on and after the date
which is five years after the Grant Date. The unvested portion of the Option, if
any, shall terminate immediately upon the Holder's termination of employment by
or service to the Company for any reason whatsoever. This Agreement and the
Option shall be subject to the change in control provisions of Article IX of the
Plan.

 

3.2              Manner of Exercise. Holder may exercise the Option as provided
in Section 5.4 of the Plan. The Option may only be exercised to purchase that
number of Shares having an aggregate Fair Market Value on the date of exercise
greater than or equal to $2,500 (or the lesser number of remaining shares
covered by this Statement).

 

4.                  Termination of Option. Any vested portion of the Option
shall terminate, to the extent not previously exercised, upon the first to occur
of the following events:

 

(a) ten years from the Grant Date;

 

(b) the expiration of three months from the date of Holder's termination of
employment by or services to the Company for any reason other than death or
Disability;

 

(c) the expiration of one year from (i) the date of Holder's death or
(ii) Holder's termination of employment by or service to the Company coincident
with Disability; or

 

(d) immediately upon Holder's termination of employment by or service to the
Company for Cause.

 

5.                  Nonassignability of Option. The Option is not assignable or
transferable by Holder except in accordance with Section 10.1 of the Plan. Any
attempt to assign, pledge, transfer, hypothecate or otherwise dispose of the
Option in a manner not herein permitted, and any levy of execution, attachment,
or similar process on the Option, shall be null and void.

 

6.                  Restriction on Issuance of Shares.

 

6.1              Legality of Issuance. The Company shall not be obligated to
issue any Option Shares pursuant to this Statement if such sale or issuance, in
the judgment of the Company and the Company's counsel, might constitute a
violation by the Company of any provision of law, including without limitation
the provisions of the Securities Act of 1933, as amended (the "Securities Act").

 



-2-

 

 

 

6.2              Registration or Qualification of Securities. The Company may,
but shall not be required to, register or qualify the sale of any Option Shares
under the Securities Act or any other applicable law. The Company shall not be
obligated to take any affirmative action in order to cause the grant or exercise
of this Option or the issuance or sale of any Option Shares pursuant thereto to
comply with any law.

 

7.                  Restriction on Transfer. Regardless of whether a sale of the
Option Shares has been registered under the Securities Act or has been
registered or qualified under the securities laws of any state, the Company may
impose restrictions upon the sale, pledge, or other transfer of Option Shares
(including the placement of appropriate legends on stock certificates) if, in
the judgment of the Company and the Company's counsel, such restrictions are
necessary or desirable in order to achieve compliance with the provisions of the
Securities Act, the securities laws of any state, or any other law, or if the
Company does not desire to have a trading market develop for its securities.

 

8.                  Professional Advice. The acceptance and exercise of the
Option and the sale of Option Shares has consequences under federal and state
tax and securities laws which may vary depending upon the individual
circumstances of the Holder. Accordingly, Holder acknowledges that he or she has
been advised to consult his or her personal legal and tax advisor in connection
with this Statement and Holder's dealings with respect to the Option and the
Option Shares. Holder further acknowledges that the Company has made no
warranties or representations to Holder with respect to the income tax
consequences of the grant and exercise of this Option or the sale of the Option
Shares and Holder is in no manner relying on the Company or its representatives
for an assessment of such consequences.

 

9.                  Assignment; Binding Effect. Subject to the limitations set
forth in this Statement, this Statement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, legal representatives, and
successors of the parties hereto; provided, however, that Holder may not assign
any of Holder's rights under this Statement.

 

10.              Damages. Holder shall be liable to the Company for all costs
and damages, including incidental and consequential damages, resulting from a
disposition of Option Shares, which is not in conformity with the provisions of
this Statement.

 

11.              Governing Law. This Statement shall be governed by, and
construed in accordance with, the laws of the State of Washington excluding
those laws that direct the application of the laws of another jurisdiction.

 

12.              Notices. All notices and other communications under this
Statement shall be in writing. Unless and until Holder is notified in writing to
the contrary, all notices, communications, and documents directed to the Company
and related to the Statement if not delivered by hand, shall be mailed,
addressed as follows:

 



-3-

 

  

Pacific Financial Corporation
300 East Market Street
Aberdeen, Washington 98520
c/o Corporate Secretary

 

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Holder and related to this
Statement, if not delivered by hand, shall be mailed to Holder's last known
address as shown on the Company's books. Notices and communications shall be
mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Statement shall be deemed received when actually
received, if by hand delivery, and two business days after mailing, if by mail.

 

13.              Arbitration. Any and all disputes or controversies arising out
of this Statement shall be finally settled by arbitration conducted in Seattle,
Washington, in accordance with the then existing rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof, provided that nothing
in this Section 13 shall prevent a party from applying to a court of competent
jurisdiction to obtain temporary relief pending resolution of the dispute
through arbitration. The parties hereby agree that service of any notices in the
course of such arbitration at their respective addresses as provided for in
Section 12 shall be valid and sufficient.

 

14.              Rights of Holder. Neither this Option, the execution of this
Statement nor the exercise of any portion of this Option shall confer upon
Holder any right to, or guarantee of, continued employment by, or service as a
director or consultant to, the Company, or in any way limit the right of the
Company to terminate Holder's relationship with the Company.

 

15.              Statement Subject to Plan. This Statement and the Option are
subject to the terms and conditions set forth in the Plan and in any amendments
to the Plan existing now or in the future, which terms and conditions are
incorporated herein by reference. This Statement and the Plan set forth the
entire and exclusive understanding between the Company and Holder with respect
to the Option and shall be deemed to integrate, replace and supersede all
previous communications, representations or agreements between the parties,
whether written or oral, regarding the grant of stock options or the purchase by
or issuances of shares to Holder. Neither this Statement nor any term hereof may
be changed, waived, discharged or terminated except by an instrument in writing
signed by the Company and the Holder.

 



-4-

 

 

 

IN WITNESS WHEREOF, the parties have executed this Statement as of the Grant
Date.

 

 

PACIFIC FINANCIAL CORPORATION

 

By: _________________________________

 

Name: _______________________________

 

Title: ________________________________

 

Holder hereby accepts and agrees to be bound by all of the terms and conditions
of this Statement and the Plan.

 

 

Holder: ______________________________

 

Dated Signed: _________________________

 



-5-

 

 

PACIFIC FINANCIAL CORPORATION
2011 EQUITY INCENTIVE PLAN
RESTRICTED UNIT AWARD STATEMENT

 



(A) Name of Holder:         (B) Grant Date:         (C) Number of Restricted
Units:  

 

  

THIS RESTRICTED UNIT AWARD STATEMENT (this "Statement") is made and entered into
as of the date set forth in Item (B) above (the "Grant Date") between Pacific
Financial Corporation, a Washington corporation (the "Company") and the person
named in Item (A) above ("Holder").

 

THE PARTIES AGREE AS FOLLOWS:

 

1.                  Terms of Restricted Unit Award.

 

1.1              Restricted Unit Award. The Company hereby grants to Holder
pursuant to the Company's 2011 Equity Incentive Plan, as amended from time to
time (the "Plan"), a copy of which is available from the Company on request, the
number of Restricted Units specified in Item (C) above (the "RSUs"). Each RSU
represents a hypothetical share of Company Stock. As a holder of RSUs, Holder
will have only the rights of a general unsecured creditor of the Company until
delivery of shares of Company Stock is made as specified in this Statement. Any
capitalized term used in this Statement but not otherwise defined herein shall
have the meaning ascribed to it in the Plan.

 

1.2              Restriction Period. The "Restriction Period" commences on the
Grant Date and ends on the third anniversary of the Grant Date.

 

1.3              Vesting of RSUs. The RSUs are initially unvested and, if not
previously forfeited, will become fully vested and non-forfeitable upon the
earlier of the expiration of the Restriction Period or the occurrence of an
Acceleration Event.

 

1.4              Forfeiture of RSUs. In the event that during the Restriction
Period Holder either (a) ceases to be an employee of the Company for any reason
other than an Acceleration Event or (b) is placed on probation by the Company,
all RSUs will be forfeited (unless previously vested due to the occurrence of an
Acceleration Event).

 

1.5              Acceleration. The RSUs will become immediately fully vested and
non-forfeitable upon the occurrence of the following "Acceleration Events":

 

(i)                 The death or Disability of the Holder; or

 

(ii)               The Holder is involuntarily terminated by the Company without
Cause within 24 months following a Change in Control of the Company.

 



-1-

 

 

 

2.                  Definitions. The following terms, as used in this Statement,
shall have these meanings:

 

(a)                "Cause" has the meaning set forth in Holder's employment
agreement with the Company, and if not so defined means dishonesty, fraud,
misconduct, disclosure of confidential information, conviction of, or a plea of
guilty or no contest to, a felony under the laws of the United States or any
state thereof, habitual absence from work for reasons other than illness,
intentional conduct which causes significant injury to the Company, habitual
abuse of alcohol or a controlled substance, in each case as determined by the
Committee, and its determination shall be conclusive and binding.

 

(b)               "Disability" means a medically determinable mental or physical
impairment or condition of Holder that is expected to result in death or which
has lasted or is expected to last for a continuous period of 12 months or more
and which causes Holder to be unable, in the opinion of the Committee on the
basis of evidence acceptable to it, to perform his or her duties for the
Company.

 

3.                  Settlement of Restricted Unit Award.

 

3.1              Settlement Date. The RSUs will be settled by the Company on the
earlier of (a) the first business day following the expiration of the
Restriction Period or (b) the 30th calendar day following the occurrence of an
Acceleration Event (in either case, the "Settlement Date").

 

3.2              Form of Settlement. Unless previously forfeited pursuant to
Section 1.4, on the Settlement Date, the Company will deliver to Holder an
unrestricted certificate or other evidence of ownership used by the Company's
transfer agent for a number of shares of Company Stock equal to the number of
RSUs granted pursuant to this Statement. Shares issued upon settlement of RSUs
may be subject to additional transfer restrictions as provided in this
Statement.

 

3.3              Withholding Taxes.

 

(a)                General. Holder will be responsible for payment of all
federal, state, and local withholding taxes and Holder's portion of any
applicable payroll taxes imposed in connection with the settlement of the RSUs
and the issuance of shares (collectively, the "Applicable Taxes"). The Company's
obligation to issue shares of Company Stock in settlement of the RSUs is
expressly conditioned on Holder's making arrangements satisfactory to the
Company, in its sole and absolute discretion, for the payment of all Applicable
Taxes.

 

(b)               Method of Payment. Holder may pay to the Company (in cash or
by check) an amount equal to the Applicable Taxes. In the event that Holder does
not submit payment of the entire amount of Applicable Taxes, Holder expressly
authorizes the Company to withhold a number of unrestricted shares (thus
reducing the number of unrestricted shares to be issued to Holder) having a fair
market value (as of the Settlement Date) equal to the remaining balance of the
Applicable Taxes.

 



-2-

 

 

 

4.                  Stock Award Not Transferable. Neither the RSUs nor any
interest or right in the RSUs or this Statement may be sold, pledged, assigned,
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the RSUs have been settled as provided in this
Statement. The RSUs will not be applicable to the debts, obligations, contracts
or engagements of Holder or his or her successors in interest or be subject to
disposition by transfer, alienation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy), and any attempted disposition will
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

 

5.                  Rights as Shareholder. Prior to the issuance of a
certificate for shares of Company Stock in settlement of the RSUs, Holder will
have no rights as a shareholder of the Company with respect to this Statement or
the RSUs.

 

6.                  Shares to Be Reserved. The Company will at all times during
the term of the RSUs reserve and keep available under the Plan such number of
shares of Company Stock as will be sufficient to satisfy the requirements of
this Statement.

 

7.                  Exemption from Code Section 409A. This Statement is intended
to be exempt from the requirements of Section 409A of the Internal Revenue Code
by reason of all payments under this Statement being "short-term deferrals"
within the meaning of Treasury Regulation Section 1.409A-1(b)(4). All provisions
of this Statement shall be interpreted in a manner consistent with preserving
this exemption. In no event will the Company be liable for any tax, interest, or
penalties that may be imposed on Holder by Code Section 409A or any damages for
failing to comply with Code Section 409A. "Ceases to be an employee," as used in
Section 1.4, and similar terms mean "separation from service" as defined and
interpreted in Treasury Regulation Section 1.409A-1(h) or in subsequent
regulations or other guidance issued by the Internal Revenue Service.

 

8.                  Compliance With Securities Laws. Holder acknowledges that
the RSUs are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933 and the Securities Exchange Act of 1934 and any and
all regulations and rules promulgated by the Securities and Exchange Commission
thereunder, including without limitation Rule 144 under the Securities Act of
1933 and Rule 16b-3 under the Securities Exchange Act of 1934. Notwithstanding
anything herein to the contrary, the RSUs are granted only in such a manner as
to conform to such laws, rules and regulations. To the extent permitted by
applicable law, this Statement will be deemed amended to the extent necessary to
conform to such laws, rules and regulations. The Company shall not be obligated
to issue any Company Stock pursuant to this Statement if such sale or issuance,
in the judgment of the Company and the Company's counsel, might constitute a
violation by the Company of any provision of law, including without limitation
the provisions of the Securities Act of 1933.

 

9.                  Clawback/Recovery. The RSUs and any Company Stock issued in
settlement of the RSUs will be subject to recoupment in accordance with any
clawback policy that the Company is required to adopt pursuant to the listing
standards of any national securities exchange or association on which the
Company's securities are listed or as is otherwise required by the Dodd-Frank
Wall Street Reform and Consumer Protection Act or other applicable law,
including the Sarbanes-Oxley Act of 2002. No recovery of compensation under such
a clawback policy will be an event giving rise to a right to resign for "good
reason" or "constructive termination" (or similar term) under any agreement with
the Company.

 



-3-

 

 

 

10.              Professional Advice. The acceptance and settlement of the RSUs
has consequences under federal and state tax and securities laws which may vary
depending upon the individual circumstances of the Holder. Accordingly, Holder
acknowledges that he or she has been advised to consult his or her personal
legal and tax advisor in connection with this Statement and Holder's dealings
with respect to the RSUs. Holder further acknowledges that the Company has made
no warranties or representations to Holder with respect to the income tax
consequences of the grant and settlement of the RSUs and Holder is in no manner
relying on the Company or its representatives for an assessment of such
consequences.

 

11.              Assignment; Binding Effect. Subject to the limitations set
forth in this Statement, this Statement shall be binding upon and inure to the
benefit of the executors, administrators, heirs, legal representatives, and
successors of the parties hereto; provided, however, that Holder may not assign
any of Holder's rights under this Statement.

 

12.              Governing Law. This Statement shall be governed by, and
construed in accordance with, the laws of the State of Washington excluding
those laws that direct the application of the laws of another jurisdiction.

 

13.              Notices. All notices and other communications under this
Statement shall be in writing. Unless and until Holder is notified in writing to
the contrary, all notices, communications, and documents directed to the Company
and related to the Statement if not delivered by hand, shall be mailed,
addressed as follows:

 

Pacific Financial Corporation
300 East Market Street
Aberdeen, Washington 98520
c/o Corporate Secretary

 

Unless and until the Company is notified in writing to the contrary, all
notices, communications, and documents intended for Holder and related to this
Statement, if not delivered by hand, shall be mailed to Holder's last known
address as shown on the Company's books. Notices and communications shall be
mailed by first class mail, postage prepaid; documents shall be mailed by
registered mail, return receipt requested, postage prepaid. All mailings and
deliveries related to this Statement shall be deemed received when actually
received, if by hand delivery, and two business days after mailing, if by mail.

 

14.              Arbitration. Any and all disputes or controversies arising out
of this Statement shall be finally settled by arbitration conducted in Seattle,
Washington, in accordance with the then existing rules of the American
Arbitration Association, and judgment upon the award rendered by the arbitrators
may be entered in any court having jurisdiction thereof, provided that nothing
in this Section 13 shall prevent a party from applying to a court of competent
jurisdiction to obtain temporary relief pending resolution of the dispute
through arbitration. The parties hereby agree that service of any notices in the
course of such arbitration at their respective addresses as provided for in
Section 12 shall be valid and sufficient.

 



-4-

 

 

 

15.              Rights of Holder. Neither this RSU, the execution of this
Statement nor the vesting of any portion of this RSU shall confer upon Holder
any right to, or guarantee of, continued employment by, or service as a director
or consultant to, the Company, or in any way limit the right of the Company to
terminate Holder's relationship with the Company.

 

16.              Statement Subject to Plan. This Statement and the RSUs are
subject to the terms and conditions set forth in the Plan and in any amendments
to the Plan existing now or in the future, which terms and conditions are
incorporated herein by reference. This Statement and the Plan set forth the
entire and exclusive understanding between the Company and Holder with respect
to the RSUs and shall be deemed to integrate, replace and supersede all previous
communications, representations or agreements between the parties, whether
written or oral, regarding the grant of RSUs or issuance of shares to Holder.
Neither this Statement nor any term hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the Company and Holder.

 

IN WITNESS WHEREOF, the parties have executed this Restricted Unit Award
Statement as of the Grant Date.

 

 

PACIFIC FINANCIAL CORPORATION

 

By: _________________________________

 

Name: ______________________________

 

Title: _______________________________

 

Holder hereby accepts and agrees to be bound by all of the terms and conditions
of this Statement and the Plan.

 

 

Holder: ______________________________

 

Dated Signed: _________________________

 



-5-

